mediation.     Based upon the mediator's statement, the documents
                submitted in the context of the petition for judicial review, and the
                evidentiary hearing, the district court did not clearly err in concluding
                that respondent produced certified copies of the original note and deed of
                trust. Edelstein, 128 Nev. at , 286 P.3d at 260 (indicating that, absent
                clear error, a district court's factual determinations will not be disturbed).
                             Appellant next contends that respondent failed to produce an
                assignment of the deed of trust. The district court correctly found that no
                assignment was necessary, as respondent obtained ownership of
                appellant's loan from the Federal Deposit Insurance Corporation as part of
                a large-scale acquisition of Washington Mutual's assets.        See 12 U.S.C.
                § 1821(d)(2)(G)(i) (2006) (affording the FDIC the power to "transfer any
                asset or liability of the institution in default. . . without any approval,
                assignment, or consent with respect to such transfer");         Drobny v. JP
                Morgan Chase Bank, NA,           F. Supp. 2d       , 2013 WL 888628, *5
                (N.D. Ill. 2013) (indicating that the FDIC's power to transfer assets under
                12 U.S.C. § 1821(d)(2)(G)(i) obviates the need for an assignment of each
                individual loan).
                             Appellant next contends that respondent mediated in bad
                faith because it was unprepared to discuss issues regarding her property
                taxes. Because respondent appeared at the mediation prepared to discuss
                loan modification options, and because this is the FMP's purpose, it was
                not clearly erroneous for the district court to find that respondent
                mediated in good faith. Edelstein, 128 Nev. at ,286 P.3d at 260.




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                           To the extent that appellant has raised additional arguments
                concerning respondent's participation at the mediation, we have reviewed
                the record and conclude that these arguments are without merit.
                Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.




                                                          Gibbons


                                                                                      J.
                                                          Douglas



                                                          Saitta


                cc: Hon. Kathleen E. Delaney, District Judge
                     Geraldine Trice
                     Smith Larsen & Wixom
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A